IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-043-CR


EX PARTE: PATRICK TEMPLE,

	APPELLANT


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 920057, HONORABLE JON N. WISSER, JUDGE
 



PER CURIAM
	Patrick Temple appeals from an order of the district court denying relief on his writ
of habeas corpus.  Appellant is incarcerated pending extradition to Louisiana.  
	In his only point of error, appellant urges that he must be released because he has
been incarcerated for more than ninety days without a governor's warrant.  Tex. Code Crim.
Proc. Ann. art. 51.07 (1979).  The State has filed with the Clerk of this Court a certified copy
of the governor's warrant for appellant's arrest and extradition, issued January 30, 1992. 
Appellant's point of error is rendered moot by the issuance of the warrant.  Ex parte Worden, 502
S.W.2d 803 (Tex. Crim. App. 1974).
	The order of the district court is affirmed.  No motion for rehearing will be
entertained.

[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Affirmed
Filed:  February 26, 1992
[Do Not Publish]